internal_revenue_service department of the treasury number release date index number in re washington dc person to contact telephone number refer reply to cc ita 3-plr-113302-03 date date ty legend taxpayer condition a condition b condition c condition d problem e problem f problem g problem h problem i treatment j dear this letter_ruling is in response to taxpayer’s letter dated date and submitted pursuant to revproc_2003_1 2003_1_irb_1 requesting a ruling under sec_213 of the internal_revenue_code facts taxpayer was born with condition a condition b and other condition c all congenital abnormalities these defects significantly inhibit the proper function of the body including problem e problem f problem g problem h and problem i and have now been ameliorated with numerous surgeries as a direct result of these surgeries taxpayer has condition d a facial deformity condition d can be improved with treatment j which will need to be repeated over the course of many years plr-113302-03 taxpayer seeks a ruling that the cost of treatment j is a deductible medical expense pursuant to sec_213 law and analysis sec_213 allows a deduction for medical_care expenses for which the taxpayer is not compensated by insurance or otherwise to the extent the expenses exceed percent of adjusted_gross_income sec_213 defines medical_care to include amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body however sec_213 provides that medical_care does not include cosmetic_surgery unless the surgery is necessary to ameliorate a deformity arising from or directly related to a congenital abnormality a personal injury resulting from an accident or trauma or a disfiguring disease sec_213 defines cosmetic_surgery as any procedure that has as its objective the improvement of the patient’s appearance without also meaningfully promoting the proper function of the body or preventing or treating illness or disease sec_1_213-1 of the income_tax regulations states that medical_care includes operations or treatments including surgery that affect a portion of the body and that are deemed to be for the purpose of affecting any structure or function of the body here treatment j is cosmetic_surgery pursuant to sec_213 because it will improve taxpayer’s appearance without also meaningfully promoting the proper function of the body or preventing or treating illness or disease however according to taxpayer’s submission taxpayer’s condition d is a deformity that arose from or is directly related to the congenital abnormalities condition a condition b and condition c suffered by taxpayer thus treatment j is included within the definition of medical_care under sec_213 and sec_213 to the extent not_compensated_for_by_insurance_or_otherwise the expenses of treatment j that exceed of taxpayer’s adjusted_gross_income will be deductible pursuant to sec_213 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours christopher f kane chief branch associate chief_counsel income_tax accounting
